DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Montague on 12/14/2021.

The application has been amended as follows: 

Claim 9 (Currently Amended) A non-transitory computer-readable storage medium that stores a computer program for an image pickup device with a processor that executes 
performing AD conversion of input signals by comparing a first ramp signal or a 
performing a first synthesis for synthesizing a first signal on which AD conversion has been performed by comparing the first ramp signal and a second signal on which AD conversion has been performed by comparing the second ramp signal; 
performing a first correction for correcting a level difference between the first signal and the second signal when the first signal and the second signal are synthesized by the first synthesis; 
amplifying pixel signals by different gains; 
performing a second synthesis for synthesizing the signals that have been amplified by the different gains, 
and performing a second correction for correcting a level difference between the signals amplified by the different gains when the signals amplified by the different gains are synthesized by the second synthesis.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


a first correction unit configured to correct a level difference between the first signal and the second signal when the first signal and the second signal are synthesized by the first synthesis unit; 
a second synthesis unit configured to synthesize the signals that have been amplified by the different gains, 
and a second correction unit configured to correct a level difference between the signals amplified by the different gains when the signals amplified by the different gains are synthesized by the second synthesis unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Allowable Subject Matter

Claims 1 – 9 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 03/19/2021)

With respect to claim 1 the prior art discloses An image pickup apparatus comprising: 
at least one processor or circuit configured to function as: 
an AD conversion unit configured to perform AD conversion of input signals by comparing a first ramp signal or a second ramp signal having a different inclination from the first ramp signal.


a first correction unit configured to correct a level difference between the first signal and the second signal when the first signal and the second signal are synthesized by the first synthesis unit; 
an amplifier configured to amplify pixel signals by different gains; 
a second synthesis unit configured to synthesize the signals that have been amplified by the different gains, 
and a second correction unit configured to correct a level difference between the signals amplified by the different gains when the signals amplified by the different gains are synthesized by the second synthesis unit.

With respect to claim 9 the prior art discloses A non-transitory computer-readable storage medium that stores a computer program for an image pickup device with a processor that executes the following steps: 
performing AD conversion of input signals by comparing a first ramp signal or a 

Prior art Kobayashi US patent 10,567,690 discloses an image structure that has comparator that compares a first and second ramping reference signals. Prior art Ohya US patent 8,614,748 discloses an image structure that has a pixel output signal that have different amplifier gains applied to the pixel output signals and then the pixel output signals are analog-to-digital converted and then synthesized. However, the prior art does not teach or fairly suggest performing a first synthesis for synthesizing a first signal on which AD conversion has been performed by comparing the first ramp signal and a second signal on which AD conversion has been performed by comparing the second ramp signal; 
performing a first correction for correcting a level difference between the first signal and the second signal when the first signal and the second signal are synthesized by the first synthesis; 
amplifying pixel signals by different gains; 
performing a second synthesis for synthesizing the signals that have been amplified by the different gains, 
and performing a second correction for correcting a level difference between the signals amplified by the different gains when the signals amplified by the different gains are synthesized by the second synthesis.

Dependent claims 2 - 8 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MARK T MONK/Primary Examiner, Art Unit 2696